Citation Nr: 9922340	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  94-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1979 to August 
1982.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1992 rating action of 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board remanded the case in March 1996 for further 
development.


REMAND

It was contemplated that a medical examination conducted 
after the March 1996 Board remand would yield sufficient 
medical evidence to determine the question on appeal.  
Despite the fact that the veteran was afforded a VA 
examination and additional medical records have been 
obtained, the Board finds that the medical evidence of record 
is still insufficient and another remand is necessary.  

The report of an October 1996 VA examination included a 
diagnosis of retinitis pigmentosa; however, the examiner 
expressed some uncertainty regarding the nature of the 
disorder, whether it was "true" or "pseudo" retinitis 
pigmentosa.  "True" retinitis pigmentosa was noted to be 
considered a congenital disorder and the veteran had a strong 
family history of the condition, such that it was likely 
present prior to his joining service.  "Pseudo" retinitis 
pigmentosa was apparently related to several diseases, the 
presence of which could be ruled out, either by definitive 
testing or from a review of the medical records.  Neither 
such additional testing, nor review of medical records was 
undertaken.  Further examination is necessary to determine 
the nature of the veteran's retinitis pigmentosa.  

Service connection may be granted for diseases, such as 
retinitis pigmentosa, but not for congenital, developmental 
or familial defects, if the evidence as a whole establishes 
that the familial disease in question was incurred in or 
aggravated during service within the meaning of VA law and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  Even where a 
hereditary disease has manifested some symptoms prior to 
entry on duty, it may be found to have been aggravated during 
service if it progresses during service at a greater rate 
than normally expected according to accepted medical 
authority.  Service connection may thus be granted for 
hereditary diseases which either first manifest themselves 
during service or which pre-exist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90 (July 
18, 1990).

Once the nature of the veteran's retinitis pigmentosa has 
been determined, it is necessary to address the question of 
service incurrence or aggravation.  The examiner should offer 
an opinion as to when the disease was first clinically shown.  
The VA examiner commented that a review of pre-service vision 
records would be helpful in determining whether the condition 
pre-existed service, but those records were not available.  
In a June 1998 statement, the veteran indicated that he had 
no further records pertaining to pre-service treatment for an 
eye disability.  Thus, there is likely no additional 
obtainable evidence pertaining to pre-service existence of 
retinitis pigmentosa.  

Retinitis pigmentosa was not "noted" upon entrance to 
service; however a diagnosis of "possible" retinitis 
pigmentosa was noted in October 1980.  At that time, the 
veteran reported having night blindness since age 5.  There 
was no diagnosis of retinitis pigmentosa on separation.  On 
remand, the examiner should comment on the findings noted in 
service.  

Based on the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his eye disability 
since 1996.  After securing the necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.

2.  Thereafter, the veteran should be 
afforded a VA ophthalmologic examination 
in order to determine the nature of his 
retinitis pigmentosa (true vs. pseudo) 
and whether it is at least as likely as 
not that this condition first became 
manifest during service.  The examiner 
should identify a likely date of onset 
and specifically comment on the in-
service diagnosis of "possible" 
retinitis pigmentosa.  If it is 
determined that the condition pre-existed 
service, the examiner should comment on 
whether it progressed during service at a 
greater rate than normally expected.  All 
indicated testing should be conducted and 
the claims folder must be made available 
to the examiner for review prior to the 
examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim, to include 
consideration of VAOPGCPREC 67-90 and 82-
90.  If any benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


